Citation Nr: 9918639	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-30 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for 
service-connected HLA B-27 associated with spondylo-
arthropathy.

2. Entitlement to a separate compensable evaluation for 
iritis of both eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from August 1978 to November 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1995 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued an evaluation of 
20 percent for service-connected HLA B-27 associated 
spondylo-arthropathy.  The VARO further granted service 
connection for iritis of both eyes as part and parcel of the 
service-connected HLA B-27 syndrome with no separate 
evaluation.  By rating decision in September 1998, the RO 
granted an increased evaluation of 40 percent for service-
connected HLA B-27 associated spondylo-arthropathy with 
iritis.  

In his VA Form 9, substantive appeal, received in July 1996, 
the veteran requested that his increased evaluation be made 
retroactive to November 1989 when his disability was first 
diagnosed.  By letter dated in March 1999, the RO indicated 
that, as a notice of disagreement with the effective date, 
the request was not timely filed, because the veteran was 
notified of the increase in April 1994.

In addition, the Board notes that the VA treatment records in 
February 1997 indicated a diagnosis of peptic ulcer disease 
or gastritis secondary to non-steroidal antiinflammatory 
drugs taken for treatment of the veteran's service-connected 
condition.  In as much as such represents an implied claim 
for service connection for a gastrointestinal condition, the 
claim is also referred to the RO for further action as 
necessary.  

The veteran's claim for entitlement to a separate compensable 
evaluation for iritis is discussed in the remand portion of 
this decision.  The issue of entitlement to an increased 
schedular rating for HLA B-27 associated spondylo-arthropathy 
is addressed in this decision.  The matter of entitlement to 
an extraschedular rating for this disorder pursuant to 38 
C.F.R. § 3.321(b)(1) was not considered by the RO.  The Board 
may not grant a rating under this provision in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Accordingly, this "issue" is further addressed in the 
remand portion of this decision.  See Floyd, 9 Vet. App. at 
95.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for entitlement to an 
increased evaluation for HLA B-27 associated spondylo-
arthropathy has been obtained.

2. The veteran's HLA B-27 associated spondylo-arthropathy is 
manifested by pain and tenderness in the ankles, hip, 
lower back, hands, and fingers, with exacerbation 
occurring up to four times per year and lasting up to a 
month-and-a-half.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for service-
connected HLA B-27 associated spondylo-arthropathy have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.3, 4.71a, Diagnostic Codes 5009-5002 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for HLA B-27 spondylo-arthropathy in 
November 1984.  By rating decision in February 1985, the RO 
granted service connection for this disability with an 
evaluation of 10 percent effective from November 21, 1984.  
By rating decision in February 1994, the RO granted an 
increased evaluation of 20 percent effective from September 
26, 1992.  

In January 1995, the veteran filed a claim for an increased 
evaluation for his service-connected condition and a claim 
for service connection for iridocyclitis

A VA examination was conducted in April 1995.  The examiner 
reported that the veteran was diagnosed with HLA B-27 
positive spondylo-arthropathy in 1984.  The veteran reported 
a progression of symptoms in his right thumb, right hip, left 
ankle, and left shoulder.  He indicated that he took 
medication for the pain, but was rarely pain free.  X-ray 
examination of the pelvis revealed mild degenerative disease 
of the lower borders of both the right and left sacroiliac 
joints and no significant findings in the lumbar spine.  The 
examiner indicated a diagnosis of HLA B-27 positive spondylo-
arthropathy with polyarticular involvement and recent 
progression to include the left ankle and shoulder.  

In his VA Form 9, substantive appeal, received in July 1996, 
the veteran stated his most recent flare-up of his HLA B-27 
associated spondylo-arthropathy affected his left index 
finger, causing difficulty typing and writing.  He also 
reported effects on his rib cage, left ankle and left hip.  

The record contains VA treatment records dated from May 1995 
to May 1997.  The veteran reported swelling and pain in his 
ankles, hip, lower back, hands, and left middle finger and 
indicated that the pain was not alleviated by medication.  
Assessments of ankylosing spondylitis and HLA B-27 spondylo-
arthritis were indicated.  The records indicate flare-ups of 
the veteran's condition in May 1995, October 1995, from April 
to June 1996, July 1996, September 1996, November 1996, 
February 1997, and May 1997.

A VA examination was conducted in January 1998 and the 
examiner noted review of the veteran's claims file.  The 
veteran reported current bilateral metacarpal phalangeal 
joint involvement, left ankle pain, left sacroiliac pain, and 
left chest wall pain.  He indicated significant pain with 
prolonged sitting.  The veteran's metacarpal phalangeal 
joints had been constantly swollen for one year.  The veteran 
indicated that the pain in the other joints was constant, 
but worse during flare-ups.  The examiner noted swelling, 
tenderness, and pain on extremes of range of motion in the 
left ankle.  Swelling and tenderness were noted in the 
veteran's index metacarpal phalangeal joint bilaterally.  The 
veteran's left anterior chest wall was very tender to 
palpation with no visible swelling.  The examiner reported 
that the left sacroiliac joint was very tender to palpation 
and with flexion and extension of the hip.  The examiner 
indicated a diagnosis of spondylo-arthropathy with 
significant multi-joint pain, which is quite debilitating.  
The examiner stated that the veteran was currently unable to 
perform any sort of physical labor secondary to his daily 
pain with use of the involved joints.  

By rating decision in September 1998, the RO granted an 
increase evaluation of 40 percent for the veteran's service-
connected HLA B-27 associated spondylo-arthropathy with 
iritis, effective January 17, 1995.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

Under the Schedule "other types" of arthritis are to be 
rated as rheumatoid arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5009.  Rheumatoid arthritis with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating warrants a 100 percent evaluation.  A 
60 percent evaluation is indicated for less than the criteria 
for 100 percent but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbation occurring four or more times a year or a lesser 
number over prolonged periods.  Symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbation occurring three or more times a year warrant a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5002.  

In the instant case, the veteran's VA outpatient treatment 
records showed exacerbation of his condition occurring four 
times during 1996 and twice in 1997 prior to May.  One of 
these flare-ups continued for more than a month from April to 
June 1996.  The veteran reported significant pain when 
sitting, with treatment by medication, but no pain-free 
periods.  The VA examiner in January 1998 noted that the 
veteran was unable to perform any sort of physical labor 
secondary to his daily pain with use of the involved joints.  
Although no weight loss or anemia was noted, the medical 
records show repeated exacerbation of the veteran's condition 
with flare-up lasting for more than a month.  The Board finds 
that the veteran's symptoms are most closely analogous to the 
criteria for a 60 percent evaluation under the Schedule.  


ORDER

Entitlement to a 60 percent evaluation for service-connected 
HLA B-27 associated spondylo-arthropathy is granted.


REMAND

Visual acuity on examination in December 1993 and February 
1994 was 20/20 in the right eye and 20/40 in the left eye.  A 
VA visual examination was also conducted in April 1995.  
The examiner indicated diagnoses of history of HLA B-27 
related uveitis in both eyes with the most recent episode 
resolving in the left eye and myopia correctable to 20/20 
with glasses.  A VA eye examination was also performed in 
January 1998.  Visual acuity in the right eye was 20/20 near 
and distance (corrected), and visual acuity in the left eye 
was 20/20 near and distance (corrected).  No visual field 
deficits were noted.  The examiner noted that there was 
evidence of previous iritis in both eyes, but no active 
inflammation at present.

In his VA Form 9, substantive appeal, received in July 1996, 
the veteran stated that when the iritis condition occurred he 
was incapable of performing any tasks due to the pain from 
the swelling and the sensitivity to light.

Iritis, in chronic form, is rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum evaluation during active pathology is 
10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6003 (1998).  
The best distant vision obtainable after best correction by 
glasses will be the basis of rating for visual acuity.  
38 C.F.R. § 4.75 (1998).  The evidence of record shows that 
the veteran's vision in both eyes is 20/20 corrected, which 
is not entitled to a compensable evaluation for visual 
acuity.  38 C.F.R. § 4.84a, Table V (1998).  Under the 
Schedule the veteran's iritis evaluation may be increased 
during periods of active pathology.  The record does not 
establish the frequency or extent of periods of active 
pathology.  

In addition, the Board notes that the VA examiner in January 
1998 declared that the veteran was currently unable to 
perform any sort of physical labor secondary to his daily 
pain with use of the involved joints.  Such raises the issues 
of entitlement to an extraschedular evaluation for his 
service-connected HLA B-27 or entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities, and the claims must be 
remanded for further development and consideration by the RO.  
See Floyd v. Brown, 9 Vet. App. 88 (1996); VAOPGCPREC 6-96 
(Aug. 16, 1996).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his iritis 
and for his HLA B-27 associated spondylo-
arthropathy.  After securing the 
necessary release, the RO should obtain 
any of these records, which are not 
already of record.  

2. The RO should request the veteran to 
identify the periods since January 1, 
1995, as specifically as possible, when 
iritis has been "active."

3. After completion of the above development 
and any other development deemed 
appropriate, the RO should re-adjudicate 
the claim for a separate compensable 
evaluation for iritis, specifically for 
periods of active symptomatology.  

4. After undertaking any additional 
development deemed necessary with respect 
to the veteran's claims for an 
extraschedular evaluation or a total 
disability evaluation due to individual 
unemployability, the RO should consider 
whether to submit the claim to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, to 
authorize an extra-schedular evaluation.  
The RO should also consider whether 
entitlement to a total disability 
evaluation due to individual 
unemployability is warranted.  
Documentation reflecting this 
consideration and any further development 
of the record should be associated with 
the claims file. 

5. If any claim remains denied, the veteran 
should be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

